DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Minefuji (US Pub. No. 2010/0208364 A1) discloses an image display apparatus (Figure 8, element 100), comprising: a light source (i.e. light source device; Figure 8, element 61); an image generation unit (i.e. image forming section; Figure 8, element 60) that modulates light emitted from the light source (Figure 8, element 61) to generate image light (page 8, paragraph 0100, lines 1-8); and a projection optical system (Figure 3, element 1) that includes a first lens system (Figure 3, element G1), a first reflective optical system that has a first reflection surface (Figure 3, element 21) and a second reflection surface (Figure 3, element 22) folding back and reflecting the image light reflected by the -7 < α1 < 3x10-5, α1 representing a linear expansion coefficient of a first optical part on which the first reflection surface is formed.
Regarding claim 19, Minefuji (US Pub. No. 2010/0208364 A1) discloses a projection optical system (element 1 illustrated in Figures 1, 3 and 8) that projects image light generated by modulating light emitted from a light source (Figure 8, element 61), comprising: a first lens system (Figure 3, element G1); a first reflective optical system that has a first reflection surface (Figure 3, element 21) and a second reflection surface (Figure 3, element 22) folding back and reflecting the image light reflected by the first reflection surface (Figure 3, element 21).  However, Minefuji and the prior art of record neither shows nor suggests a projection optical system wherein the first reflection surface folding back and reflecting the image light refracted by the first lens system; a second lens system refracts the image light reflected by the second reflection surface; and a second reflective optical system that has a recessed reflection surface reflecting the image light refracted by the second lens system toward an object to be projected, -7 < α1 < 3x10-5, α1 representing a linear expansion coefficient of a first optical part on which the first reflection surface is formed.
Regarding claims 2-18, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takano et al. (US Pub. No. 2019/0285979 A1) discloses a projection optical system, a projection optical system unit, and a projection optical apparatus, each of which has a very short projection distance, a small size, and high efficiency.
Lin (US Pub. No. 2016/0274344 A1) teaches a projection optical system including, between an object side and an image side, a first optical system including a first lens group having an aperture stop and a second lens group disposed behind the aperture stop, and a second optical system including a Mangin mirror and a glass plate disposed between the second lens group and the Mangin mirror. The first and second lens groups have positive power. The first lens group provides optical characteristics to match with a light coming from the object side. The first and second lens groups are 
Matsuo (US Pub. No. 2014/0204351 A1) shows a projection optical system that projects from a first image plane on a reducing side to a second image plane on an enlargement side, including a first refractive optical system that includes eight lenses and forms a first intermediate image on the enlargement side using light that is incident from the reducing side, a second refractive optical system that includes six lenses and forms the first intermediate image on the reducing side into a second intermediate image on the enlargement side, and a first reflective optical system that includes a first reflective surface with positive refractive power that is positioned closer to the enlargement side than the second intermediate image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/25/2022